 


109 HRES 1034 IH: Honoring the life of Sister Leonella Sgorbati.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1034 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Jindal submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Honoring the life of Sister Leonella Sgorbati. 
 
 
Whereas Sister Leonella Sborgati entered the Consolata Missionary Sisters in San Fre, Cuneo, Italy, in May 1963, and professed her perpetual vows in December 1972; 
Whereas Sister Leonella served as a nurse at the Consolata Hospital in Mathari, Nyeri, Kenya, and Nazareth Hospital in Kiambu, Nairobi, Kenya, for thirteen years, acted as principal tutor at the school of nursing attached to the Nkubu Hospital, Meru, Kenya, and was elected regional superior of the Consolata Missionary Sisters in Kenya; 
Whereas Sister Leonella recognized the need for a nursing school in Mogadishu, Somalia, and took charge of setting up and leading the Hermann Gnemer School of Registered Community Nursing; 
Whereas Sister Leonella dedicated her life to the service of the weakest, most defenseless, and neediest, regardless of ethnic or religious identity; 
Whereas Sister Leonella was keenly aware of the danger her ministry in Somalia presented, yet never allowed the danger to deter or discourage her; 
Whereas Sister Leonella provided healthcare to the sick and suffering people of Kenya and Somalia for 38 years, and was murdered by vicious gunmen in an execution-style killing on September 17, 2006, at the age of 65, in Mogadishu, Somalia; 
Whereas Sister Leonella’s murderers, driven by hate and violence, demonstrated the evil and cruelty of religious fanaticism by killing a woman who had cast off worldly goods and possessions and journeyed, unarmed and unafraid, to bring charity to the world; 
Whereas even in her last moment of life, Sister Leonella demonstrated compassion and forgiveness, whispering the words I forgive, I forgive to those responsible for her death; 
Whereas Sister Leonella lived her life according to the mission of the Consolata Missionary Sisters: to witness Jesus, the Son and Missionary of the Father, by proclaiming the Good News of his redemptive life and serving everyone in need: Now, therefore, be it:  
 
That the House of Representatives—
(1)condemns violent acts of religious extremism; and
(2)honors the life, love, and devotion of Sister Leonella Sgorbati and denounces the hate and violence that led to her death. 
 
